          Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

--------------------------------------------------------------- ---
RITCHIE DIAZ                                                      :
646 W. 18th Street, Apt. 2                                        :
Erie, PA 16504                                                    :   Civil Action No.: ___________
                                                                  :
individually and on behalf of all others                          :
similarly situated,                                               :   Jury Trial Demanded
                                                                  :
                           Plaintiff,                             :
                                                                  :
         v.                                                       :
                                                                  :
SUNRISE GROUPS, LLC                                               :
744 Walnut Avenue                                                 :
Bensalem, PA 19020                                                :
                                                                  :
                           Defendant.                             :
-----------------------------------------------------------------

                       COLLECTIVE AND CLASS ACTION COMPLAINT

         Plaintiff, Ritchie Diaz (“Plaintiff”), individually and on behalf of all other similarly situated

employees of Sunrise Groups, LLC (“Defendant”), by and through his undersigned counsel, brings

this Collective and Class Action Complaint (“Complaint”) against Defendant and alleges, upon

personal belief as to him and his own acts, and as for all other matters upon information and belief,

as follows:

                                        NATURE OF THE ACTION

         1.       Plaintiff brings this Complaint on behalf of himself and others similarly situated

contending that Defendant failed to pay Plaintiff and Class Plaintiffs the mandated overtime wages

for all hours worked over forty (40) hours per workweek in violation of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201, et seq. and the Pennsylvania Minimum Wage Act (“PMWA”), 43

P.S. § 333.100 et seq.
           Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 2 of 16




          2.   Plaintiff further alleges that Defendant failed to pay Plaintiff and Class Plaintiffs

their agreed upon wages for all work done and also made unlawful deductions from their

paychecks in violation of the Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1,

et seq.

          3.   As a result of Defendant’s improper and willful failure to pay its Cable and Fiber

Technicians in accordance with the requirements of the FLSA and PMWA, Plaintiff and others

similarly situated have suffered damages.

          4.   Plaintiff brings this action for monetary damages, declaratory and injunctive relief,

and other equitable and ancillary relief, to seek redress for Defendant’s willful, unlawful, and

improper conduct.


                                            PARTIES

          5.   Paragraphs 1 through 4 are hereby incorporated by reference as though the same

were fully set forth at length herein.

          6.   Plaintiff Ritchie Diaz is a citizen of the United States and Pennsylvania, and

currently maintains a residence at 646 W. 18th Street, Apt. 2, Erie, PA 16504.

          7.   “Class Plaintiffs” are the individuals who file “opt-in” consent forms with the

Court.

          8.   Defendant Sunrise Group, LLC is a limited liability company duly organized and

existing under the laws of the Commonwealth of Pennsylvania, where it maintains a primary place

of business at 744 Walnut Avenue, Bensalem, PA 19020.

          9.   Defendant is a “private employer” who engages in interstate commerce and is

covered by the FLSA and the PMWA.




                                                 2
         Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 3 of 16




       10.     Plaintiff and Class Plaintiffs are/were employees who have been employed by

Defendant during all relevant times hereto and, as such, are employees entitled to the protections

of the FLSA and the PMWA.

       11.     At all times relevant hereto, Defendant acted or failed to act through its agents,

servants and/or employees thereto existing, each of whom acted at all times relevant hereto in the

course and scope of their employment with and for Defendant.

                                 JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this matter pursuant to 29 U.S.C. § 216(b), which

provides, in relevant part, that suit under the FLSA “may be maintained against any employer . . .

in any Federal or State court of competent jurisdiction.” See 29 U.S.C. § 216(b).

       13.     This Court has supplemental jurisdiction over Plaintiff’s state law claims because

those claims arise out of the same nucleus of operative fact as his federal law claims.

       14.     The venue in this district is proper pursuant to 28 U.S.C. § 1391(b), as Defendant’s

principal place of business is located in this district, and the unlawful practices of which Plaintiff

is complaining were committed in this district.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       15.     Paragraphs 1 through 14 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       16.     This action is brought as a collective action to recover unpaid overtime wages,

liquidated damages, unlawfully withheld wages, statutory penalties and damages owed to Plaintiff

and all similarly situated current and former employees of Defendant.

       17.     Pursuant to 29 U.S.C. § 216(b) of the FLSA, Plaintiff brings this action individually

and on behalf of all other similarly situated persons presently or formerly employed by Defendant

in the position of Cable and Fiber Technician, or in positions with substantially similar job duties,

                                                  3
        Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 4 of 16




who were denied mandated overtime wages for all hours worked above forty (40) hours per work

week (the members of the putative class are hereinafter referred to as the “Class Plaintiffs”).

Specifically, upon information and belief, Plaintiff contends that Defendant unlawfully

misclassified him and Class Plaintiffs as independent contractors under the FLSA and PMWA and

failed to accurately track and pay them for all hours worked.

       18.     Upon information and belief, Plaintiff estimates that there are at least twenty (20)

other similarly situated Cable and Fiber Technicians who either were or are working for Defendant

during the past three (3) years and were unlawfully denied overtime wages as a result of the

unlawful practices described above. The precise number of employees can be easily ascertained

by Defendant. These employees can be identified and located using Defendant’s payroll and

personnel records. Potential Class Plaintiffs may be informed of the pendency of this Collective

Action by direct mail, electronic mail, and/or publication.

       19.     Pursuant to 29 U.S.C. § 216(b), this action is properly maintained as a collective

action because the Class Plaintiffs are similarly situated. Plaintiff and Class Plaintiffs were

similarly denied overtime wages for all hours worked over forty (40) in a workweek as a result of

Defendant’s unlawful practices, had the same or similar job classifications and job duties, and were

subject to the same uniform policies, business practices, payroll practices, and operating

procedures.

       20.     Plaintiff will request the Court to authorize notice to all current and former similarly

situated employees employed by Defendant, informing them of the pendency of this action and

their right to “opt-in” to this lawsuit pursuant to 29 U.S.C. § 216(b), for the purpose of seeking

unpaid compensation and liquidated damages under the FLSA.




                                                  4
         Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 5 of 16




                               CLASS ACTION ALLEGATIONS

       21.     Paragraphs 1 through 20 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       22.     Plaintiff brings this action individually, and on behalf of all other similarly situated

individuals, pursuant to Rule 23 of the Federal Rules of Civil Procedure, who were employed by

Defendant in the position of Cable and Fiber Technician during the last three (3) years and who

were denied overtime wages for all hours worked over forty (40) in a work week as a result of

Defendant’s unlawful practices.

       23.     The class is so numerous that joinder of all members is impracticable. Class

members may be informed of the pendency of this Class Action by direct mail, electronic mail,

and publication.

       24.     Pursuant to Federal Rule of Civil Procedure 23(a)(2), there are questions of law and

fact common to the Class, including, but not limited to:

               A.      Whether Defendant failed to pay Plaintiff and the Class overtime

       wages in the period when said wages became due and owing in violation of the

       FLSA and PMWA;

               B.      Whether Defendant failed to accurately track and maintain records

       of the hours worked by Plaintiff and the Class; and

               C.      Whether Plaintiff and the Class have suffered and are entitled to

       damages, and if so, in what amount.

       25.     Plaintiff’s claims are typical of the claims of the Class members. Plaintiff is a

former employee of Defendant who was employed in the position of Cable and Fiber Technician

who has suffered similar injuries as those suffered by the Class members as a result of Defendant’s



                                                  5
         Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 6 of 16




failure to pay overtime. Defendant’s conduct of violating the FLSA and PMWA has affected

Plaintiff and the Class in the exact same way.

       26.     Plaintiff will fairly and adequately represent and protect the interests of the Class.

Plaintiff is similarly situated to the Class and has no conflict with the Class members.

       27.     Plaintiff is committed to pursuing this action and has retained competent counsel

experienced in class action litigation.

       28.     Pursuant to Rules 23(b)(1), (b)(2), and/or (b)(3) of the Federal Rules of Civil

Procedure, this action is properly maintained as a class action because:

               A.      The prosecution of separate actions by or against individual

       members of the Class would create a risk of inconsistent or varying adjudication

       with respect to individual members of the Class that would establish incompatible

       standards of conduct for Defendant;

               B.      Defendant, by failing to pay overtime wages when they became due

       and owing in violation of the FLSA and PMWA, has acted or refused to act on

       grounds generally applicable to the Class, thereby making equitable relief

       appropriate with respect to the Class as a whole; and,

               C.      The common questions of law and fact set forth above applicable to

       the Class predominate over any questions affecting only individual members and a

       class action is superior to other available methods for the fair and efficient

       adjudication of this case, especially with respect to considerations of consistency,

       economy, efficiency, fairness, and equity, as compared to other available methods

       for the fair and efficient adjudication of the controversy.




                                                 6
         Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 7 of 16




       29.     A class action is also superior to other available means for the fair and efficient

adjudication of this controversy because individual joinder of the parties is impractical. Class

action treatment will allow a large number of similarly situated persons to prosecute their common

claims in a single forum simultaneously, efficiently, and without the unnecessary duplication of

effort and expense if these claims were brought individually. Additionally, as the damages suffered

by each Class member may be relatively small, the expenses and burden of individual litigation

would make it difficult for the Class members to bring individual claims. The presentation of

separate actions by individual Class members could create a risk of inconsistent and varying

adjudications, establish incompatible standards of conduct for Defendant, and/or substantially

impair or impede the ability of each member of the Class to protect his or her interests.

                                  FACTUAL BACKGROUND

       30.     Paragraphs 1 through 29 are hereby incorporated by reference as though fully set

forth at length herein.

       31.     Plaintiff first began his employment with Defendant on or about April 15, 2020,

when he was hired as a Cable and Fiber Technician.

       32.     Plaintiff was employed by Defendant as a Cable and Fiber Technician from on or

about April 15, 2020 until in or around September 1, 2020.

       33.     Upon information and belief, during the past three (3) years, Defendant has

employed at least twenty (20) individuals in the position of Cable and Fiber Technician.

       34.     Plaintiff, along with Defendant’s other Cable and Fiber Technicians, were/are

primarily responsible for repairing and maintaining cable and fiber lines for Defendant’s clients.




                                                 7
        Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 8 of 16




       35.     Plaintiff, and upon information and belief Class Plaintiffs, have traveled interstate

while working for Defendant. For example, Plaintiff and Class Plaintiffs have performed work for

Defendant in Connecticut and Louisiana.

       36.     Plaintiff typically worked (6) days per week and worked approximately seventy-

eight (78) hours per workweek.

       37.     By way of example, upon information and belief, during the week of May 3, 2019

Plaintiff worked approximately seventy-eight (78) hours.

       38.     During the course of his employment, Defendant did not pay Plaintiff an hourly

wage for his hours worked.

       39.     Instead, irrespective of the number of hours worked, Plaintiff was paid a day rate

of $75 per shift, plus $20 per job completed.

       40.     Due to Defendant’s pay structure and amount of hours worked by Plaintiff each

work week, Plaintiff was not compensated at a rate of one-and-one-half times Plaintiff’s regular

rate of pay for all hours worked over forty (40) in a work week.

       41.     Accordingly, Defendant failed to pay Plaintiff the required overtime wages as

mandated by the FLSA and PMWA.

       42.     Upon information and belief, Class Plaintiffs worked similar hours and were not

compensated with overtime wages.

       43.     The above-referenced behavior evidences the willfulness of Defendant’s violations

of the FLSA and PMWA.

       44.     In addition, Defendant routinely deducted wages from Plaintiff and Class Plaintiffs

for allegedly not performing the required quality of work for Defendant’s clients.

       45.     Such deductions are illegal under the WPCL.



                                                 8
         Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 9 of 16




        46.     As a result of Defendant’s aforesaid illegal actions, Plaintiff and Class Plaintiffs

have suffered damages, including, but not limited to economic damages.

                                        COUNT I
                               FAIR LABOR STANDARDS ACT
                             FAILURE TO PAY MINIMUM WAGE

        47.     Paragraphs 1 through 46 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        48.     Pursuant to Section 207(a)(1) of the FLSA, all non-exempt employees must be

compensated at a rate not less than one-and-one-half times their regular rate of pay for every hour

worked over forty (40) in a work week.

        49.     Defendant misclassified Plaintiff and Class Plaintiffs as independent contractors,

rather than employees, within the meaning of the FLSA/PMWA, thus failing to pay them overtime

compensation for all hours worked over forty (40) in a work week.

        50.     Defendant failed to accurate track and maintain records of all hours worked by

Plaintiff and Class Plaintiffs.

        51.     As a result, Defendant failed to pay Plaintiff and Class Plaintiffs overtime

compensation for all hours worked over forty (40) in a work week at 1.5 times their regular rate of

pay.

        52.     The foregoing actions of Defendant and the policies and practices of Defendant

violate the FLSA.

        53.     Defendant’s actions were willful, not in good faith, and in reckless disregard of

clearly applicable FLSA provisions.




                                                 9
        Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 10 of 16




        54.     Defendant is liable to Plaintiff and Class Plaintiffs for actual damages, liquidated

damages, and other equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable

attorneys’ fees, costs, and expenses.

        WHEREFORE, Plaintiff prays for the following relief on behalf of himself and Class

Plaintiffs:

                A.      An Order from this Court permitting this litigation to proceed as a

        collective action pursuant to 29 U.S.C. § 216(b);

                B.      An Order from this Court ordering Defendant to file with this Court

        and furnish to the undersigned counsel a list of all names and addresses of all

        employees who have worked for Defendant during the preceding three (3) years in

        the position of Cable and Fiber Technician and/or in positions with similar job

        duties, and authorizing Class Plaintiffs’ counsel to issue a notice at the earliest

        possible time to these individuals, informing them that this action has been filed, of

        the nature of the action, and of their right to opt-in to this lawsuit if they worked for

        Defendant during the liability period, but were not paid minimum wage as required

        by the FLSA;

                C.      Adjudicating and declaring that Defendant’s conduct as set forth

        herein and above is in violation of the FLSA;

                D.      Adjudicating and declaring that Defendant violated the FLSA by

        failing to pay the mandated overtime wages to Plaintiff and Class Plaintiffs for all

        hours worked over forty (40) in the work week;

                E.      Awarding Plaintiff and Class Plaintiffs back pay wages in an amount

        consistent with the FLSA;



                                                   10
        Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 11 of 16




               F.      Awarding Plaintiff and Class Plaintiffs liquidated damages in

       accordance with the FLSA;

               G.      Awarding Plaintiff and Class Plaintiffs reasonable attorneys’ fees

       and all costs of this action, to be paid by Defendant, in accordance with the FLSA;

               H.      Awarding pre- and post-judgment interest and court costs as further

       allowed by law;

               I.      Granting Plaintiff and Class Plaintiffs leave to add additional

       Plaintiffs by motion, the filing of written opt-in consent forms, or any other method

       approved by the Court; and

               J.      For all additional general and equitable relief to which Plaintiff and

       Class Plaintiffs may be entitled.

                                     COUNT II
                          PENNSYLVANIA MINIMUM WAGE ACT
                           FAILURE TO PAY MINIMUM WAGE

       55.     Paragraphs 1 through 54 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       56.     The Pennsylvania Minimum Wage Act (“PMWA”) provides that employers must

pay certain “minimum wages” to its employees. See 43 P.S. § 333.113.

       57.     The Pennsylvania Minimum Wage Act further provides that “employees shall be

paid for overtime not less than one and one half times the employee’s regular rate” for hours

worked in excess of forty (40) hours in a work week. See 43 P.S. § 333.113.

       58.     Plaintiff and, upon information and belief, Class Plaintiffs were based in

Pennsylvania for purposes of coverage under the PMWA by virtue of, among other things, as

described above, the fact that they regularly reported to and received directives from Defendant’s



                                                11
        Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 12 of 16




corporate offices in Pennsylvania, were supervised and subject to decision making concerning the

terms and conditions of their employment by Defendant’s Pennsylvania-based management, and

worked for Defendant in Pennsylvania on certain projects.

        59.     By its actions alleged above, Defendant has violated the provisions of the

Pennsylvania Minimum Wage Act of 1968 by failing to properly pay overtime compensation and

for failing to properly pay Plaintiff and Class Plaintiffs for all hours work.

        60.     As a result of Defendant’s unlawful acts, Plaintiff and Class Plaintiffs are/have

been deprived of compensation in an amount to be determined at trial, and are entitled to recovery

of such amount, together with interest, costs, and attorney’s fees pursuant to the Pennsylvania

Minimum Wage Act of 1968, 43 P.S. § 333.113.

        WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff and Class

Plaintiffs respectfully request that this Court enter judgment in their favor and against Defendant, and

grant them the maximum relief allowed by law, including, but not limited to:

                A.      An Order certifying this case as a class action and designating

        Plaintiff as the class representative of the Class and his counsel as class counsel;

                B.      An award to Plaintiff and Class Plaintiffs for the amount of unpaid

        overtime wages to which they are entitled, including interest thereon, and penalties

        subject to proof;

                C.      An award to Plaintiff and Class Plaintiffs of reasonable attorney’s

        fees and costs pursuant to the PMWA; and

                D.      An award to Plaintiff and Class Plaintiffs for any other damages

        available to them under applicable Pennsylvania law, and all such other relief as

        this Court may deem proper.



                                                  12
        Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 13 of 16




                                  COUNT III
             PENNSYLVANIA WAGE PAYMENT AND COLLECTION LAW
                             43 P.S. § 260.1, et seq.
                   FAILURE TO PAY WAGES DUE AND OWING

       61.     Paragraphs 1 through 60 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       62.     Under the WPCL, “[a]ll wages . . . earned in any pay period shall be due and

payable within the number of days after the expiration of said pay period as provided in a written

contract of employment.” See 43 P.S. § 260.3(a).

       63.     An employer may only deduct from an employee’s pay “deductions provided by

law, or as authorized by regulation of the Department of Labor and Industry for the convenience

of the employee.” See id.

       64.     No provision of the WPCL, including an employee’s right to payment of all wages

“earned in any pay period” may be “contravened or set aside by a private agreement.” See 43 P.S.

§ 260.7.

       65.     Defendant made deductions to the wages of Plaintiff and Class Plaintiffs for reasons

including, but not limited to, the alleged unacceptable quality of their work.

       66.     Such deductions are not permitted by the WPCL.

       67.     The aforementioned deductions are “wages” that were “earned” within the meaning

of the WPCL, and are due and owing under the WPCL.

       68.     As a result of Defendant’s failure to pay Plaintiff and Benefits Class Plaintiffs these

wages due and owing, Plaintiff and Benefits Class Plaintiffs are entitled to liquidated damages

equal to twenty-five percent (25%) of the total amount of wages due.




                                                 13
        Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 14 of 16




        WHEREFORE, Plaintiff prays for the following relief on behalf of himself and Class

Plaintiffs:

               A.      An Order from this Court permitting this litigation to proceed as a

        class action and designating Plaintiff as the representative of the Class and his

        counsel as class counsel;

               B.      An award to Plaintiff and Benefits Class Plaintiffs in the amount

        they are owed under their agreement with Defendant in unpaid wages, plus interest

        thereon;

               C.      Liquidated damages of twenty-five (25%) under the WPCL;

               D.      An award to Plaintiff and Class Plaintiffs of reasonable attorneys’

        fees and costs pursuant to the WPCL; and

               E.      An award to Plaintiff and Class Plaintiffs for any other damages

        available to them under applicable Pennsylvania law, and all such other relief as

        this Court may deem proper.

                                          JURY DEMAND

        Plaintiff hereby demands a trial by jury as to all issues so triable.




                                                  14
       Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 15 of 16




                                   Respectfully submitted,

                                   MURPHY LAW GROUP, LLC



                             By:   /s/ Benjamin Salvina
                                   Benjamin Salvina, Esq.
                                   Murphy Law Group, LLC
                                   Eight Penn Center, Suite 2000
                                   1628 John F. Kennedy Blvd.
                                   Philadelphia, PA 19103
                                   TEL: 267-273-1054
                                   FAX: 215-525-0210
                                   bsalvina@phillyemploymentlawyer.com
                                   Attorney for Plaintiff
Dated: July 21, 2021




                                     15
        Case 2:21-cv-03259-GEKP Document 1 Filed 07/21/21 Page 16 of 16




                           DEMAND TO PRESERVE EVIDENCE

       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s and Class Plaintiffs’ employment, to their potential claims and

their claims to damages, to any defenses to same, including, but not limited to electronic data

storage, employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets,

images, cache memory, payroll records, paystubs, time records, timesheets, and any other

information and/or data which may be relevant to any claim or defense in this litigation




                                                16
